IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               August 27, 2008
                               No. 07-51141
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ELISEO IBARRA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 2:06-CR-971-ALL


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
     Following a bench trial, Eliseo Ibarra was convicted of conspiracy to
illegally transport aliens and two counts of aiding and abetting the illegal
transportation of aliens for private financial gain. He received an aggregate
sentence of 90 months of imprisonment and a three-year term of supervised
release. Ibarra now appeals, challenging only his convictions on the non-
conspiracy counts.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51141

      Ibarra argues that there was insufficient evidence to support his
convictions because there was no evidence that he knew that the two aliens at
issue in Counts 2 and 3 of the indictment were in this country illegally. Viewed
in the light most favorable to the verdict, United States v. Serna-Villarreal,
352 F.3d 225, 234 (5th Cir. 2003), the evidence presented at the trial showed
that a driver under Ibarra’s direction was transporting a load of illegal aliens.
That load included the two aliens named in Counts 2 and 3 of Ibarra’s
indictment. Despite the lack of any interpersonal contact between Ibarra and
the two aliens at issue here and the fact that the two aliens were unaware of
Ibarra’s existence, the circumstantial evidence supports the legal conclusion that
Ibarra knew that the aliens being transported by Ibarra’s driver were illegal
aliens. See United States v. Romero-Cruz, 201 F.3d 374, 379 (5th Cir. 2000).
Because a rational juror could have found beyond a reasonable doubt that the
evidence established Ibarra’s guilty knowledge, there was sufficient evidence to
support the convictions on Counts 2 and 3 of the indictment.                  See
Serna-Villarreal, 352 F.3d at 234.
      Ibarra also argues that the district court abused its discretion when it
allowed one of Ibarra’s codefendants to make a blanket invocation of his Fifth
Amendment privilege against self-incrimination. He contends that the district
court did not make a sufficient inquiry into the validity and the scope of the
privilege. In light of the facts that the codefendant was charged in each of the
counts on which Ibarra was being tried, that the codefendant was awaiting
sentencing in his own case, and that Ibarra has not indicated what material and
relevant testimony was excluded, there was no abuse of discretion. See United
States v. Boyett, 923 F.2d 378, 379-80 (5th Cir. 1991); United States v. Goodwin,
625 F.2d 693, 701 (5th Cir. 1980); United States v. Melchor Moreno, 536 F.2d
1042, 1050 (5th Cir. 1976).
      AFFIRMED.



                                        2